Title: John O. Lay to William Madison, 11 May 1824
From: Lay, John O.
To: Madison, William


        
          Dear Sir
          Richmond 11th. May 1824
        
        The prices of good Tobacco are such as to satisfy the expectations of the grower but the proportion as yet in market is small compared to inferior, the latter description has consequently been plenty and dull.
        About 70 Hhds. of the crop of John Randolph of Roanoke were sold last week the best of which reached near $13. and the average was probably $8½ or $9.
        I am of the opinion that from the beginning to the 20th. of next month will be as favorable a season as any for effecting Sales. You will please present our Respects to Mrs. M. and accept the assurances of our best wishes for your health &c. Very Resps Yours
        
          Jno. O. Lay
        
      